Citation Nr: 0717092	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-28 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for coronary artery disease, status post myocardial 
infarction with history of left ventricular hypertrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran reports active service from May 1969 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
left ventricular hypertrophy associated with hypertension, 
rated as 30 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA clinical records show that the veteran had a 
myocardial infarction in June 2003 and was hospitalized for 
his heart symptoms in November 2003, June 2005 and November 
2005.  There is no record of exercise testing to determine 
the level of the metabolic equivalents (METs) since then.  
Ratings are based on METs and they must be determined by 
exercise testing.  If such testing is medically 
contraindicated, the examiner is to provide the medical 
reason exercise testing cannot be conducted and provide an 
estimate of the level of activity, expressed in METs and 
supported by specific examples.  In this case, there is no 
record of a current test.  On the March 2006 examination, the 
examiner commented that the veteran currently exercised at 
between 5 to 7 METs, but later stated that he estimated the 
veteran's METs at between 5 and 7, and that further testing 
was not indicated.  The examiner said that a flight of stairs 
caused angina and some significant shortness of breath.  
However, the examiner did not provide any reason why testing 
could not be done.  Exercise testing to determine METs is 
central to the evaluation of a service-connected 
cardiovascular disability and must be done, unless medically 
contraindicated.  The examiner did not express an opinion 
that exercise testing was medically contraindicated, nor did 
he provide any explanation of medical reasons why the testing 
was not done.  Consequently, the case must be returned so 
that the veteran can be afforded the necessary exercise 
testing to determine his METs level.  

This remand affords an opportunity to notify the veteran to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that he should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  See United States 
Court of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet App 412, 422 (2004).  It also 
affords an opportunity to notify the veteran about the 
initial disability rating and effective date elements of the 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for an increased 
rating, to include telling him to send 
any evidence pertaining to his claim.  
See Pelegrini.  Also, notify the 
veteran about the initial disability 
rating and effective date elements of 
the claim.  See Dingess/Hartman.  

2.  Schedule the veteran for a VA heart 
examination.  The claims folder should 
be made available to the examiner for 
review.  All indicated tests and 
studies, including exercise testing for 
METs should be done.  The examiner 
should respond to the following 
questions.  
a.  What are the veteran's current 
heart disability manifestations?  
b.  What METs level does the test 
indicate?  
c.  If exercise testing for METs is 
medically contraindicated, provide:
i.  the medical reason exercise testing 
cannot be done;
ii.  an estimate of the level of 
activity, expressed in METs; and 
iii.  specific examples of 
restrictions.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


